                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

HENRY BARROWS,                                   )
#B82577,                                         )
                                                 )
                               Plaintiff,        )
                                                 )
vs.                                              )     Case No. 18-cv-1400-SMY
                                                 )
DR. GOLDMAN, et al                               )
                                                 )
                               Defendants.       )

                                MEMORANDUM AND ORDER

YANDLE, District Judge:

       On October 2, 2018, Plaintiff was ordered to pay the $400 filing fee for this case no later

than October 9, 2018. (Doc. 10). Plaintiff was clearly warned that the failure to do so would

result in dismissal of this case. The date to comply with the Order has passed, and Plaintiff has

failed to pay the filing fee. As a result, this action is DISMISSED without prejudice, for failure

to comply with an Order of this Court. FED. R. CIV. P. 41(b). This dismissal shall NOT count

as one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g). Plaintiff’s obligation to

pay the filing fee for this action was incurred at the time the action was filed, thus the filing fee

of $400 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464,

467 (7th Cir. 1998). A separate Order directing payment shall be entered.

       The Clerk’s Office is DIRECTED to close this case and enter judgment.

       IT IS SO ORDERED.

       DATED: October 29, 2018

                                                              s/ STACI M. YANDLE
                                                              U.S. District Judge




                                                 1
